By the Court.
Judgment must be rendered on this verdict. No evidence was excluded, which tended to show that the plaintiff had committed an assault upon the defendant, or that the defendant had probable cause to believe that such an assault had been committed upon him. Evidence that the defendant had been informed that the plaintiff had carried dangerous weapons, and been prosecuted therefor, had no tendency to show that he had probable cause for believing that the plaintiff had committed an assault upon him. The evidence subsequently offered was entirely irrelevant.

Judgment on the verdict.